Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 09/22/2022. This Action is made FINAL.
Claim(s) 2-3 and 13-14 were canceled.
Claim(s) 1, 4-12, and 15-20 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 1 and 11 the added limitation “identifying the semantic instructions among the set of actions that are not possible” does not have support in the specification. The specification does not contain the term “not possible”. The closest term to the term “not possible” mentioned in the specification is “inapplicable” as mentioned in para [0035-0037]. However, an action may be inapplicable but still possible and vice versa. Claims 4-10 do not cure the deficiencies of Claim 1 and Claims 12 and 15-20 do not cure the deficiencies of claim 11 and therefore are rejected on the same basis.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “set of actions that are not possible” and “possible actions” in claim claims 1 and 11 is a relative term which renders the claim indefinite. The term “possible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what actions would be considered not possible/possible actions (For example is an action that causes a collision still considered a possible action? A collision might cause the action to not be able to complete but the action itself might be considered “possible” by some).
Claims 4-10 do not cure the deficiencies of Claim 1 and Claims 12 and 15-20 do not cure the deficiencies of claim 11 and therefore are rejected on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Biess et al. (US 20150046078 A1; hereinafter known as Biess) in view of Wissing et al. (US 20200269843 A1; hereinafter known as Wissing) and Takahashi (US 20200307568 A1).

Regarding Claim 1 Biess teaches A method of performing behavioral planning in an autonomous vehicle from a reference state, including location and orientation, the method comprising: (para [0018], “The following discussion of the embodiments of the invention directed to a system and method for providing threat assessment and actions to avoid collisions in a collision avoidance system, and to plan safety-allowed trajectories,”)

generating a set of actions of a fixed size and fixed order according to a predefined methodology, each action in the set of actions being a semantic instruction for a next motion of the vehicle; (para [0029] “In one embodiment, the situation assessment module 18 discretizes the action grid 40 and the safety shields 52 in an internal grid model to assess the potential collision threats. FIG. 3 is an illustration of such an internal grid model 60. In the model 60, the lanes 32, 34 and 36 are represented by a row 62 of cells 64. The ego-vehicle 38 is represented by box 66 and the action grid 40 is represented by boundary 68 covering seven of the cells 64 along the direction of travel of the vehicle 38 and three of the cells 64 in the transverse direction across the lanes 32, 34 and 36, where the box 66 is at the center of the boundary 68. Areas 70 and 72 in the model 60 represent being off of the roadway, and are shaded dark to represent a high threat level of the vehicle 38 going off the road. The position of the vehicles 46, 48 and 50 at a certain point in time are illustrated by boxes 74, 76 and 78, respectively, and are also shaded dark indicating the threat level of the ego-vehicle 38 being in the same cell 64 as one of the vehicles 46, 48 and 50. The DSS 52 around each of the vehicles 46, 48 and 50 is represented by a number of boxes 80 having different shades of darkness where the boxes becomes darker the closer the particular box 80 is to the box representing the actual vehicle.” where an action grid of a specific size and order is being generated around the vehicle. This grid is based off a predefined methodology as discussed in para [0023], “The situation assessment module 18 assigns an action grid 40 around the ego-vehicle 38 that includes a number of individual cells 42. The size of the grid 40, the size of the cells 42, the number of the cells 42, the shape of the grid 40, etc. are all adaptable and application specific in that the grid 40 may change depending on the location of the vehicle 38, i.e., city driving, rural driving, congested driving, type of roadway, etc., the speed of the vehicle 38, the position of the vehicle 38, the type of the vehicle 38, etc.” the cells of the grid can be considered to represent individual actions para[0032] “FIG. 5 is an illustration of a grid 100 also showing cells 102 representing each of the cells 64 in the boundary 68. Each of the cells 102 is assigned a weight value that reflects the cost to be paid for a potential action in the next time interval. That action will change the centered position of the ego-vehicle 38 at the subsequent sample time to another cell within the boundary 68 without regard for other objects that may be detected. In a probabilistic framework the action weights are equivalent to transition probabilities for the ego-vehicle 38 to move from the center of the cell to all other cells.”)

applying an action filter to filter the set of actions, wherein the applying the action filter includes identifying the semantic instructions among the set of actions that are higher threat based on the reference state of the vehicle (para [0029] “In one embodiment, the situation assessment module 18 discretizes the action grid 40 and the safety shields 52 in an internal grid model to assess the potential collision threats. FIG. 3 is an illustration of such an internal grid model 60. In the model 60, the lanes 32, 34 and 36 are represented by a row 62 of cells 64. The ego-vehicle 38 is represented by box 66 and the action grid 40 is represented by boundary 68 covering seven of the cells 64 along the direction of travel of the vehicle 38 and three of the cells 64 in the transverse direction across the lanes 32, 34 and 36, where the box 66 is at the center of the boundary 68. Areas 70 and 72 in the model 60 represent being off of the roadway, and are shaded dark to represent a high threat level of the vehicle 38 going off the road. The position of the vehicles 46, 48 and 50 at a certain point in time are illustrated by boxes 74, 76 and 78, respectively, and are also shaded dark indicating the threat level of the ego-vehicle 38 being in the same cell 64 as one of the vehicles 46, 48 and 50.” Para [0030] “The action grid 40 in FIG. 2 and the boundary 68 in FIG. 3 are identified for the situation assessment as discussed above. They are also used to provide decisions by the behavior decision module 20 and to perform motion planning in the module 22 based on the risk assessment that has been determined. When the behavior decision module 20 determines that a certain action should be taken, the motion planning module 22 can then determine how the ego-vehicle 38 will be moved from cell to cell.” Where at least one action is being selected based on the discretized action grid with threat levels. The use of threat levels in the selection process can be considered a type of filter. While technically a set can consist of a singular action, e.g. a set of one, The disclosure implies that more than a single action can be chosen para [0020] “For example, the system can be used to take necessary optimal actions when a potential threat is detected, and can also determine what vehicle routes to take and suggest alternative routes.”)

generating a set of trajectories from the unfiltered actions in the set of actions, each trajectory in the set of trajectories being a vehicle-implementable instruction indicating a path and a velocity profile to a controller to generate steering angles and accelerations or decelerations to be implemented by the vehicle (para [0030] “The action grid 40 in FIG. 2 and the boundary 68 in FIG. 3 are identified for the situation assessment as discussed above. They are also used to provide decisions by the behavior decision module 20 and to perform motion planning in the module 22 based on the risk assessment that has been determined. When the behavior decision module 20 determines that a certain action should be taken, the motion planning module 22 can then determine how the ego-vehicle 38 will be moved from cell to cell. Any suitable technique can be used to generate the actions determined by the decision module 20. Non-limiting examples include employing cellular automata or optimization principles, both well known to those skilled in the art. It is noted that actions are subjected to the kinematical and dynamical limitations of the ego-vehicle 38 which bound the achievable vehicle lateral acceleration depending on the longitudinal velocity and dynamic stability. Other limitations may stem from the road shape, local traffic rules, etc.” ), wherein the applying the action filter is prior to the generating the set of trajectories such that the generating the set of trajectories includes generating a trajectory corresponding with each unfiltered action in the set of actions that is not filtered by the action filter;  (para [0030], “They are also used to provide decisions by the behavior decision module 20 and to perform motion planning in the module 22 based on the risk assessment that has been determined. When the behavior decision module 20 determines that a certain action should be taken, the motion planning module 22 can then determine how the ego-vehicle 38 will be moved from cell to cell.” Figure 1 showing optimization 20 happens before motion planning 22. Para [0033] “In the optimization approach, the road weights in the grid 90 are combined with the action weights in the grid 100 to provide a grid 110 shown in FIG. 6 from which the optimal position of the ego-vehicle 38 in the next time step can be determined. The grid 110 also shows cells 112 representing each of the cells 64 in the boundary 68. As is apparent, the optimal position weights are determined by adding the corresponding road weights and action weights from the grids 90 and 100, respectively, to assess the cost of the ego-vehicle 38 moving from the center cell to another cell in one sample time period. It is noted that the optimal position weights can be achieved by applying a weighted sum of the road weights and the action weights. The road weights and the action weights can be adapted in real time to reflect changes in the traffic conditions.” The optimizer filters possible actions to select the most efficient action, the trajectory to complete this action is then generated)

(para [0030] “the motion planning module 22 can then determine how the ego-vehicle 38 will be moved from cell to cell. Any suitable technique can be used to generate the actions determined by the decision module 20. Non-limiting examples include employing cellular automata or optimization principles, both well known to those skilled in the art. It is noted that actions are subjected to the kinematical and dynamical limitations of the ego-vehicle 38 which bound the achievable vehicle lateral acceleration depending on the longitudinal velocity and dynamic stability. Other limitations may stem from the road shape, local traffic rules, etc.” The system is using the selected trajectory to control the vehicle to get to the chosen final point. To move the vehicle from cell to cell, the system is generating a trajectory to follow. The trajectory planning is based on acceleration/ deceleration, velocity, and dynamic stability, which describes how great a steering angle can be used while maintaining stability of the vehicle at different travel speeds)

Biess does not explicitly teach applying an action filter to filter the set of actions, wherein the applying the action filter includes identifying the semantic instructions among the set of actions that are not possible based on the reference state of the vehicle such that all possible actions are among the unfiltered actions;
And
applying a trajectory filter to filter the set of trajectories such that unfiltered trajectories among the set of trajectories are candidate trajectories, the applying the trajectory filter including assessing the path and the velocity profile indicated by each of the set of trajectories,

However Wissing teaches applying an action filter to filter the set of actions, wherein the applying the action filter includes identifying the semantic instructions among the set of actions that are not possible based on the reference state of the vehicle such that all possible actions are among the unfiltered actions; (para [0026] “The multiple different driving maneuvers and/or the driving maneuver classes may be filtered based on predefined criteria, in particular based on at least one feasibility criterion, at least one comfort criterion, and/or at least one safety criterion. One example of a feasibility criterion is whether the motor vehicle can even reach a certain space-time region based on a maximum acceleration or a maximum deceleration of the motor vehicle. One example of a comfort criterion is whether the acceleration in the longitudinal and/or transverse direction exceeds a predefined limit value which, based on experience, is perceived as uncomfortable by the vehicle occupants. One example of a safety criterion is a minimum distance to be maintained from other road users, or a speed limit.” where before optimizing a driving maneuver, unfeasible maneuvers, e.g. actions not possible, are filtered out. Fig. 1 shows example optional actions that are to be filtered. These optional actions can be considered semantic instructions of waiting for vehicle 22 to pass, overtaking a single vehicle and waiting for vehicle 22 to pass, overtaking both vehicles before vehicle 22 passes as discussed in para [0047-0050])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biess to include the teachings of as taught by Wissing because using feasibility to filter actions would be common sense as it reduces computational load without an consquences (There is no point planning an action that is not possible to perform). Additionally, as is common sense, it increases safety as attempting an action that is not possible such as in the example of Wissing would lead to a head on collision.

Biess in view of Wissing does not explicitly teach applying a trajectory filter to filter the set of trajectories such that unfiltered trajectories among the set of trajectories are candidate trajectories, the applying the trajectory filter including assessing the path and the velocity profile indicated by each of the set of trajectories, 

However Takahashi teaches: applying a trajectory filter to filter the set of trajectories such that unfiltered trajectories among the set of trajectories are candidate trajectories, the applying the trajectory filter including assessing the path and the velocity profile indicated by each of the set of trajectories, (para [0079-0081] “in step S7e, the ECU 10 calculates a path cost at each sampling point SP in the candidate path RC. The path cost includes a cost relating to the speed, acceleration, lateral acceleration, a rate of change of the path, obstacle, etc. These costs can be set as appropriate. As a general idea, a path cost includes a movement cost and a safety cost. For example, when the vehicle travels along a straight path, the moving distance is shorter and therefore the movement cost is lower, whereas when the vehicle travels along a path that circumvents an obstacle etc., the moving distance is longer and therefore the movement cost is higher. The movement cost increases as the lateral acceleration increases. As described above, the ECU 10 stores a value obtained by division in the memory (not shown) as the path cost of the candidate path RC. The ECU 10 executes these calculations in step S7 for each of the plurality of candidate paths RC set in step S4. Next, in step S8, the ECU 10 sets a target path. Specifically, the ECU 10 selects a candidate path RC with a minimum path cost, and sets this candidate path RC as a target path.” System applies a filter for selecting ideal trajectory in the form of a cost function. The function/ filter assesses path and velocity profile for each candidate trajectory) wherein a selected trajectory among the candidate trajectories is used to control the vehicle or the action among the set of actions that corresponds to the selected trajectory is used in trajectory planning to generate a final trajectory that is used to control the vehicle. (Fig. 4 step s9 where the vehicle is controlled based on the trajectory set in s8 which is also discussed in para [0082])

Takahashi additionally teaches generating a set of trajectories from the set of actions, each trajectory in the set of trajectories being a vehicle-implementable instruction indicating a path and a velocity profile to a controller to generate steering angles and accelerations or decelerations to be implemented by the vehicle, (para [0067], “in step S4, the ECU 10 sets a plurality of candidate paths RC on the travel road. Specifically, the ECU 10 specifies curved lines extending from the start point P.sub.s (see FIG. 2) that is the position of the vehicle 1 at the time of execution of calculation, to the grid points G.sub.n set in step S2, and sets these curved lines as the candidate paths RC. Moreover, lattice-based graphs are constructed by applying a set of motion primitives to each state expanded during the search in order to generate valid successor states. By doing this, they generate edges in the search graph between the (possibly non-adjacent) discretized states which serve as the graph nodes. A graph search algorithm, such as A* act on this lattice to generate a trajectory as a sequence of motion primitives between the start and goal state. As a type of graph, a state lattice has a set of states, S, connected by edges, E. To construct the set of states, S, each dimension is discretized into cells of finite size… State lattices for vehicle movement also may include curvature, velocity, or other state variables as well. An example set is (x, y, yaw, vel). Edges of the state lattice are constructed by applying a set of pre-computed motion primitives to each state’s∈S and then adding a directed edge from s to the state s′∈S at which the motion primitive ends.” Para [0082] “in step S9, the ECU 10 sends control signals to the engine control system 31, the brake control system 32, and the steering control system 33 such that the vehicle 1 travels along the target path. These control signals are generated based on the amount of control for speed control and steering control of the vehicle 1 that is set at each sampling point SP in the target path.” System is creating a set of trajectories from the set of possible actions it could take. The trajectories take into account velocity/ acceleration / declaration and yaw/ steering angle) 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biess in view of Wissing to include the teachings of as taught by Takahashi as the path planning method reduces computational load which improves speed while reducing hardware requirements “Especially when a technique like the state lattice method that can set a large number of candidate paths is used, a huge load of calculating the path cost may be imposed on the system. Therefore, a balance has been sought between reducing the load of calculation and accurately evaluating a path cost. The present disclosure has been made to solve this problem, and an object thereof is to provide a vehicle driving support system that achieves a balance between accurately evaluating the path cost of a candidate path and reducing the load of calculating the path cost.” (Takahashi Para [0006-0007]. See also Takahashi [18-21]).




Regarding claim 4, Biess in view of Wissing and Takahashi teaches The method according to claim 1. Biess further teaches wherein the applying the action filter includes masking rather than removing filtered actions among the set of actions such that the fixed size and the fixed order of the set of actions is maintained. (para [0031], “In the optimization approach for motion planning, each of the cells 64 is assigned a weight where the more negative the weight, the higher a cost function is for the ego-vehicle 38 to be in that cell at that particular point in time. In a probabilistic framework, the negative weight implies that it is less likely to make a transition to that cell. FIG. 4 is an illustration of a grid 90 showing cells 92 representing each of the cells 64 in the boundary 68. Road weights that express threats are given to each of the cells 92 based on the portion of a safety shield that may exist in those cells. Particularly, a number of boxes 94 are shown within some of the cells 92 where each box 94 depicts one of the boxes 80 in the boundary 68. Those cells 92 that do not include a box 94 do not have a shield in that discretized portion of the grid. Each of the boxes 94 illustrated in the grid 90 includes a number value that identifies the threat cost function that is identified for the ego-vehicle 38 to be in that particular cell. The highest negative values in the boxes 94 represent the darkest shaded boxes 76 and the perceived exact location of the object in that shield, and thus, represent the highest threat.” The filter options are “masked” or shown darkened as a way to show they are non-optimal actions and will not be picked. The action is not removed from choose-able selection, but are masked to show they are not good options)

Regarding claim 5, Biess in view of Wissing and Takahashi teaches The method according to claim 4. Takahashi further teaches wherein the applying the trajectory filter includes masking rather than removing filtered trajectories among the set of trajectories such that the fixed size and the fixed order of the set of actions is maintained. (para [0079-0081] “in step S7e, the ECU 10 calculates a path cost at each sampling point SP in the candidate path RC. The path cost includes a cost relating to the speed, acceleration, lateral acceleration, a rate of change of the path, obstacle, etc. These costs can be set as appropriate. As a general idea, a path cost includes a movement cost and a safety cost. For example, when the vehicle travels along a straight path, the moving distance is shorter and therefore the movement cost is lower, whereas when the vehicle travels along a path that circumvents an obstacle etc., the moving distance is longer and therefore the movement cost is higher. The movement cost increases as the lateral acceleration increases. As described above, the ECU 10 stores a value obtained by division in the memory (not shown) as the path cost of the candidate path RC. The ECU 10 executes these calculations in step S7 for each of the plurality of candidate paths RC set in step S4. Next, in step S8, the ECU 10 sets a target path. Specifically, the ECU 10 selects a candidate path RC with a minimum path cost, and sets this candidate path RC as a target path.” System is merely selecting the optimal path which has been run through the cost function filter. The other, less optimal, paths are not removed, but are not selected. Through combination with the previously discussed filter disclosed in Biess, the filtering of actions will cause the number of choose able options are maintained) 

Regarding claim 6, Biess in view of Wissing and Takahashi teaches The method according to claim 1. Biess further teaches wherein the generating the set of actions includes generating seven basic dynamic actions corresponding with nine cells, a center cell among the nine cells being the reference state of the vehicle and another eight cells among the nine cells surrounding the center cell, and generating three basic fixed actions corresponding with three lanes, a lane of the reference state of the vehicle and lanes on either side of the lane of the reference state of the vehicle. (para [0023], “The situation assessment module 18 assigns an action grid 40 around the ego-vehicle 38 that includes a number of individual cells 42. The size of the grid 40, the size of the cells 42, the number of the cells 42, the shape of the grid 40, etc. are all adaptable and application specific in that the grid 40 may change depending on the location of the vehicle 38…It is noted that the resolution of the grid 40 is adaptable, for example, each of the lanes 32, 34 and 36 may include three of the cells 42 to refer to the right, center and left positions in the particular lane. Further, the size and resolution of the grid 40 depends on the extent and detail to which the assessment and the trajectory planning is required or may be desired. In this non-limiting embodiment, the grid 40 has twenty-one of the cells 42 where three of the cells 42 extend across the entire roadway 30.” System has created a grid comprising cells, each cell is a possible action for the vehicle to take. The system is adaptable in the number of cells and therefore actions which are created. As shown in figures 4-6, a set of actions are created for each cell showing that the system generates a number of basic dynamic actions corresponding to the cells, the exact number of nine is merely seen as routine optimization. See MPEP 2144 IIA “In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").”. The center cell which the vehicle is currently in is the reference state of the vehicle. It is merely routine optimization have a grid of nine cells and seven actions instead of a grid of twenty-one cells each with an action. It would have been obvious to have the system calculate less actions than cells for the case of the vehicle maintaining its reference state, or to not create an action for an occupied cell to reduce hardware requirements and processing time for applicable actions. It would have been obvious to one skilled in the art by the time of the effective filing date to change the number of basic actions as desired to allow for more preplanned actions to improve safety, while limiting the amount of calculations needed to reduce the computational load/ hardware requirements of the system. This merely optimizes the system in a routine and well known way) 

    PNG
    media_image1.png
    190
    281
    media_image1.png
    Greyscale



Regarding claim 7, Biess in view of Wissing and Takahashi teaches The method according to claim 6. Biess further renders obvious wherein the generating the set of actions includes generating M dynamic actions from each of the seven basic dynamic actions and (para [0026], “For example, if it is apparent that a vehicle driving in an adjacent lane from the ego-vehicle 38 is intending to make a lane change, the system may change the size of the DSS 52 assigned to that vehicle to reflect this intent… The size and resolution of the action grid 40 and the size of the shield 52 assigned to a particular object may also be a tunable parameter to allow the driver to selectively control the interaction of the ego-vehicle 38 with potential collision threats so as to be selective for different levels of driver aggressiveness. It is noted that this property is more related to weights that will be assigned to the grid cells 42, discussed below. Further, as mentioned, because detection of the objects is often not precise, the DSS 52 assigned to a particular object may also be encoded with an uncertainty factor that could be a weighted value based on a number of parameters, such as geographic location, weather, temperature, etc. Also, because the position of the shield 52 may change from one sample time to the next, a predicted pattern of the movement of the shield 52 can be anticipated to further enhance the decision making capability of a potential risk of collision with the object because of the ability to predict where the object will be in the future.” System will create different actions for reaching the same goal to account for different driving styles of other vehicles which will affect the urgency of the maneuver. The system is creating a number of dynamic actions for each of the basic dynamic actions based on the urgency levels set. Through routine optimization choice, the number of “M… defined number of urgency levels” the number is chosen by the programmer instead of setting the urgency levels to be based on perceived driver aggressiveness to ensure that the computational load and computer hardware are optimized for the hardware included with the system.) generating M*K fixed actions from each of the three basic fixed actions, M is a predefined number of urgency levels and K is a predefined number of terminal velocities. (para [0021], “The assessed potential threat information from the situation assessment module 18 is sent to a behavior decision module 20 that uses the data concerning the movement and position of the potential threats around the vehicle 10 and the motion and position of the vehicle 10 to determine if corrections need to be made to the speed and direction of the vehicle 10 to avoid a potential collision. This information is sent to a motion planning module 22 that determines what those corrections to the speed and position of the vehicle 10 need to be for collision avoidance” System accounting for current and planned end speed, will be run for k terminal speed as calculated/ needed. para [0026], “It is noted that the size of the DSS 52 may not only depend on the relative kinematics between the ego-vehicle 38 and the surrounding objects, but also on the absolute kinematics of the objects in the particular area. Moreover, the size of the DSS 52 may also resemble levels of understanding or measurement uncertainty. For example, if the sensory system is not certain about the detection or the kinematics of a suspicious object, a DSS of a larger size can be assigned to that object to suggest this uncertainty. Also, the size of the DSS 52 may be influenced by cues from traffic participants. For example, if it is apparent that a vehicle driving in an adjacent lane from the ego-vehicle 38 is intending to make a lane change, the system may change the size of the DSS 52 assigned to that vehicle to reflect this intent… The size and resolution of the action grid 40 and the size of the shield 52 assigned to a particular object may also be a tunable parameter to allow the driver to selectively control the interaction of the ego-vehicle 38 with potential collision threats so as to be selective for different levels of driver aggressiveness. It is noted that this property is more related to weights that will be assigned to the grid cells 42, discussed below. Further, as mentioned, because detection of the objects is often not precise, the DSS 52 assigned to a particular object may also be encoded with an uncertainty factor that could be a weighted value based on a number of parameters, such as geographic location, weather, temperature, etc. Also, because the position of the shield 52 may change from one sample time to the next, a predicted pattern of the movement of the shield 52 can be anticipated to further enhance the decision making capability of a potential risk of collision with the object because of the ability to predict where the object will be in the future.” System is using threat levels/ urgency levels to create a range of actions to ensure safety. Biess discloses creating a number of possible actions to ensure vehicle safety based on urgency of the situation and based on the vehicles estimated speeds at the end of the previous action moving toward the current action. It would have been obvious to use these two parameters when creating the next set of vehicle actions to account for all possible scenarios and to find the optimal next choice of action.)

Regarding claim 8, Biess in view of Wissing and Takahashi teaches The method according to claim 7. Biess further renders obvious wherein the generating the set of trajectories includes determining, for each trajectory among the set of trajectories, an optimal time duration T* by optimizing a cost function generated from the action among the set of actions corresponding to the trajectory,  (para [0023] “the grid 40 has twenty-one of the cells 42 where three of the cells 42 extend across the entire roadway 30. In one embodiment, the size of the cells 42 in the grid 40 is set to a pre-fixed value. Within one sample time interval, the vehicle 38 may either remain in the center of the grid 40 (zero step) or make a transition to one of the neighboring cells 42 in the grid 40 (finite step) depending on the present threat level. The total transition of the vehicle 38 after one sample time interval is then obtained by the vector sum of the velocity of the vehicle 38 with respect to the roadway 30 and the additional (zero or finite) step taken on the grid 40 multiplied by the sample time interval. After each sample time interval, the center of the grid 40 is moved to the new position of the vehicle 38 to start a new threat assessment cycle.” para [0031] “In the optimization approach for motion planning, each of the cells 64 is assigned a weight where the more negative the weight, the higher a cost function is for the ego-vehicle 38 to be in that cell at that particular point in time. In a probabilistic framework, the negative weight implies that it is less likely to make a transition to that cell. FIG. 4 is an illustration of a grid 90 showing cells 92 representing each of the cells 64 in the boundary 68. Road weights that express threats are given to each of the cells 92 based on the portion of a safety shield that may exist in those cells.” System is using a cost function to determine the optimal set of actions. The actions are set for a certain time and range of motion to be optimized. The system is creating an action which takes place for a time duration, the calculated optimal time duration, where the action and it’s time to execution is based on a cost function. The action/ movement taken by the vehicle has be done for the optimal amount of time regarding that action. See also para [0023-0035]) the cost function including weights that are predefined according to the urgency level among the predefined number of urgency levels of the action (para [0023], “In one embodiment, the size of the cells 42 in the grid 40 is set to a pre-fixed value. Within one sample time interval, the vehicle 38 may either remain in the center of the grid 40 (zero step) or make a transition to one of the neighboring cells 42 in the grid 40 (finite step) depending on the present threat level. The total transition of the vehicle 38 after one sample time interval is then obtained by the vector sum of the velocity of the vehicle 38 with respect to the roadway 30 and the additional (zero or finite) step taken on the grid 40 multiplied by the sample time interval. After each sample time interval, the center of the grid 40 is moved to the new position of the vehicle 38 to start a new threat assessment cycle.” para [0026], “Further, more than one measure may be used, where each measure may be assigned its own DSS where a particular detected object may include multiple shields. The size of the shield 52 can be chosen to encode a potential time (e.g. 2 s) to impact with the object. The size and resolution of the action grid 40 and the size of the shield 52 assigned to a particular object may also be a tunable parameter to allow the driver to selectively control the interaction of the ego-vehicle 38 with potential collision threats so as to be selective for different levels of driver aggressiveness. It is noted that this property is more related to weights that will be assigned to the grid cells 42, discussed below. Further, as mentioned, because detection of the objects is often not precise, the DSS 52 assigned to a particular object may also be encoded with an uncertainty factor that could be a weighted value based on a number of parameters, such as geographic location, weather, temperature, etc. Also, because the position of the shield 52 may change from one sample time to the next, a predicted pattern of the movement of the shield 52 can be anticipated to further enhance the decision making capability of a potential risk of collision with the object because of the ability to predict where the object will be in the future.” The grid size changes how much the own vehicle is able to move within the action time step, as a vehicle takes different amounts of time to cover different amounts of ground, as the vehicles action grid is changing based on the driver aggressiveness/ urgency of the action to be taken, the cost function is affecting the duration of action time based on the urgency level number.)

Takahashi further teaches para [0036] “The range in which the ECU 10 sets the grid points G.sub.n spans a distance L on a front side of the vehicle 1 along the travel road 5. The distance L is calculated based on the speed of the vehicle 1 at the time of execution of calculation. In this embodiment, the distance L is a distance that the vehicle 1 is expected to travel in a predetermined fixed time t (e.g., three seconds) at the speed (V) at the time of execution of calculation (L=V×t).” Where the system is creating an action of a set amount of time, based on best mode requirement of MPEP 2165, this means that the system is creating the action duration to the optimal time duration


Regarding claim 9, Biess in view of Wissing and Takahashi teaches The method according to claim 8. Biess further renders obvious wherein the generating the trajectories includes using the optimal time duration T* and boundary conditions that define a lateral and longitudinal position and velocity for the reference state of the vehicle and a resulting state of the vehicle associated with the corresponding action. (para [0029] “In one embodiment, the situation assessment module 18 discretizes the action grid 40 and the safety shields 52 in an internal grid model to assess the potential collision threats. FIG. 3 is an illustration of such an internal grid model 60. In the model 60, the lanes 32, 34 and 36 are represented by a row 62 of cells 64. The ego-vehicle 38 is represented by box 66 and the action grid 40 is represented by boundary 68 covering seven of the cells 64 along the direction of travel of the vehicle 38 and three of the cells 64 in the transverse direction across the lanes 32, 34 and 36, where the box 66 is at the center of the boundary 68. Areas 70 and 72 in the model 60 represent being off of the roadway, and are shaded dark to represent a high threat level of the vehicle 38 going off the road.” System orients itself in space on the road, system has a boundary condition in the lateral and longitudinal direction; para [0023] “Within one sample time interval, the vehicle 38 may either remain in the center of the grid 40 (zero step) or make a transition to one of the neighboring cells 42 in the grid 40 (finite step) depending on the present threat level. The total transition of the vehicle 38 after one sample time interval is then obtained by the vector sum of the velocity of the vehicle 38 with respect to the roadway 30 and the additional (zero or finite) step taken on the grid 40 multiplied by the sample time interval. After each sample time interval, the center of the grid 40 is moved to the new position of the vehicle 38 to start a new threat assessment cycle.” System understands the resulting state after the corresponding action is taken, the process is then repeated to again generate an updated trajectory. As stated in rejection of claim 8, the time interval is the optimal time duration for the action to take place; para [0021] “The assessed potential threat information from the situation assessment module 18 is sent to a behavior decision module 20 that uses the data concerning the movement and position of the potential threats around the vehicle 10 and the motion and position of the vehicle 10 to determine if corrections need to be made to the speed and direction of the vehicle 10 to avoid a potential collision. This information is sent to a motion planning module 22 that determines what those corrections to the speed and position of the vehicle 10 need to be for collision avoidance, and that control is implemented in a control module 24 to provide vehicle steering, throttle and/or braking control.” system is using velocity as reference state and will change it as needed) 

Regarding claim 10, Biess in view of Wissing and Takahashi teaches The method according to claim 1. Biess further teaches wherein the reference state indicates a true location and orientation of the vehicle or a virtual location and orientation of the vehicle based on a previously determined candidate trajectory. (para [0023] “The situation assessment module 18 assigns an action grid 40 around the ego-vehicle 38 that includes a number of individual cells 42. The size of the grid 40, the size of the cells 42, the number of the cells 42, the shape of the grid 40, etc. are all adaptable and application specific in that the grid 40 may change depending on the location of the vehicle 38, i.e., city driving, rural driving, congested driving, type of roadway, etc., the speed of the vehicle 38, the position of the vehicle 38, the type of the vehicle 38, etc. It is noted that the resolution of the grid 40 is adaptable, for example, each of the lanes 32, 34 and 36 may include three of the cells 42 to refer to the right, center and left positions in the particular lane. Further, the size and resolution of the grid 40 depends on the extent and detail to which the assessment and the trajectory planning is required or may be desired. In this non-limiting embodiment, the grid 40 has twenty-one of the cells 42 where three of the cells 42 extend across the entire roadway 30. In one embodiment, the size of the cells 42 in the grid 40 is set to a pre-fixed value. Within one sample time interval, the vehicle 38 may either remain in the center of the grid 40 (zero step) or make a transition to one of the neighboring cells 42 in the grid 40 (finite step) depending on the present threat level. The total transition of the vehicle 38 after one sample time interval is then obtained by the vector sum of the velocity of the vehicle 38 with respect to the roadway 30 and the additional (zero or finite) step taken on the grid 40 multiplied by the sample time interval. After each sample time interval, the center of the grid 40 is moved to the new position of the vehicle 38 to start a new threat assessment cycle.”)


Regarding claim 11, it recites a system having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Biess teaches A system to control an autonomous vehicle, the system comprising: one or more sensors configured to determine a state of the vehicle, the state including location and orientation; and a controller configured to: (para [0019] “FIG. 1 is a simple illustration of a vehicle 10 that is equipped with an array of sensors, represented generally at box 12. The box 12 is intended to represent all of the sensors provided on the vehicle 10, including, but not limited to, cameras, LiDAR, radar, ultrasound, etc., in any suitable configuration, mix and match combination and position for a particular application consistent with the discussion herein. The vehicle 10 also includes a communications system 14, such as the DSRC system mentioned above, that allows the vehicle 10 to communicate with other similarly equipped vehicles around the vehicle 10. For example, other vehicles may broadcast information to be received by vehicles, such as obstacles in the road, position and speed data, etc. The data received by the sensors 12 and the communications signals received by the system 14 are provided to a sensory perception module 16 that processes the data and provides sensor data fusion, object detection, object tracking, etc. Those skilled in the art will readily recognize processors and algorithms that process data, images and information from various types of sensors and other signals and combine that information to detect and monitor objects both stationary and moving around the vehicle 10.” Para [0021] “As will be discussed in detail below, the situation assessment module 18 provides holistic approaches and analysis for assessing the potential threats as the data concerning those threats is being continuously received and updated by the sensors 12 and/or the communications system 14. The assessed potential threat information from the situation assessment module 18 is sent to a behavior decision module 20 that uses the data concerning the movement and position of the potential threats around the vehicle 10 and the motion and position of the vehicle 10 to determine if corrections need to be made to the speed and direction of the vehicle 10 to avoid a potential collision. This information is sent to a motion planning module 22 that determines what those corrections to the speed and position of the vehicle 10 need to be for collision avoidance, and that control is implemented in a control module 24 to provide vehicle steering, throttle and/or braking control. The motion planning module 22 can also design short and long term trajectories to allow the vehicle 10 to safely arrive at predetermined destinations. The control module 24 may provide warnings and recommendations for the vehicle driver depending on the seriousness of the potential threat for a collision, such as on a display 26, or may automatically make speed and position changes of the vehicle 10 independent of the vehicle driver. Each of the modules 16, 18, 20, 22 and 24 will include the processors, algorithms and circuits necessary to perform the operation discussed herein.” )

Regarding claim 12, Biess in view of Wissing and Takahashi teaches The method according to claim 11. Biess further teaches wherein the one or more sensors includes an inertial measurement unit, radar system, camera, or lidar system. (para [0019] “FIG. 1 is a simple illustration of a vehicle 10 that is equipped with an array of sensors, represented generally at box 12. The box 12 is intended to represent all of the sensors provided on the vehicle 10, including, but not limited to, cameras, LiDAR, radar, ultrasound, etc., in any suitable configuration, mix and match combination and position for a particular application consistent with the discussion herein.”)

Regarding claim 15, it recites a system having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Regarding claim 16, it recites a system having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Regarding claim 17, it recites a system having limitations similar to those of claim 6 and therefore is rejected on the same basis.

Regarding claim 18, it recites a system having limitations similar to those of claim 7 and therefore is rejected on the same basis.

Regarding claim 19, it recites a system having limitations similar to those of claim 8 and therefore is rejected on the same basis.

Regarding claim 20, it recites a system having limitations similar to those of claim 9 and therefore is rejected on the same basis.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668